Citation Nr: 0526238	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  00-09 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for erosive antral 
gastritis secondary to service-connected arteriosclerotic 
cardiovascular disease.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran had active military service in the Navy from 
December 1968 to July 1989.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
service connection for erosive antral gastritis secondary to 
service-connected cardiovascular disease.  In February 2000, 
the Board remanded the claim for the RO to issue a statement 
of the case as required under Manlincon v. West, 12 Vet. App. 
238 (1999).  The veteran subsequently perfected his appeal in 
May 2000.  In June 2004, the Board again remanded the claim 
for the RO to obtain any additional pertinent treatment 
records as well as VA examination report.  The appeal has 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of these 
claims have been addressed.

2.  Erosive antral gastritis of unspecified etiology is first 
shown more than one year after the veteran's separation from 
service, and is not related to that service.  

3.  The veteran does not suffer from any current residuals of 
erosive antral gastritis related to any service-connected 
disability. 


CONCLUSIONS OF LAW

1.  Erosive antral gastritis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Erosive antral gastritis is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Erosive Antral 
Gastritis

The veteran argues that he has erosive antral gastritis as a 
result of taking aspirin for his service-connected heart 
condition.  After a review of the evidence, the Board finds 
that his claim for service connection for erosive antral 
gastritis as secondary to his service-connected disability of 
arteriosclerotic cardiovascular disease must fail.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  The 
veteran's claimed disability is not included in the list of 
disorders under 38 C.F.R. §§ 3.307 and 3.309. 

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2004).  The United States Court of 
Appeals for Veterans Claims (Court) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  


To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).  The veteran is currently rated as 30 
percent for arteriosclerotic cardiovascular disease under 
Diagnostic Codes 7005-7017 and as noncompensable (zero 
percent) for hemorrhoids, right inguinal hernia repair, and 
horizontal bone loss of multiple teeth.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2004).  

In considering the veteran's service connection claim, the 
Board acknowledges his statements that he suffers from 
erosive antral gastritis as secondary to his service-
connected heart disability.  His lay statements alone, 
however, cannot meet the burden imposed by 38 C.F.R. §§ 3.303 
and 3.310 with respect to the relationship between his 
service-connected heart disability and erosive antral 
gastritis.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) and (a)(2) (2004).  

Service medical records do not show that the veteran had 
erosive antral gastritis, peptic ulcer disease, or any 
chronic gastrointestinal condition during service.  

A March 1997 private physician statement noted that the 
veteran "experienced peptic ulcer bleeding exacerbated by his 
use of one aspirin (325 mg.) P.O. every day."  A September 
1997 private panendoscopy report showed impressions of mild 
esophagitis, small hiatal hernia, erosive antral gastritis, 
and mild duodenitis.  The same private physician noted, "The 
patient probably bled from erosive antral gastritis in the 
antrum related to aspirin, but he will be monitored as an 
outpatient to make sure there is no other source of GI 
bleeding."  A September 1997 stomach biopsy report listed a 
diagnosis of chronic gastritis.   

VA outpatient treatment records dated from August 2001 to 
January 2005 note only that the veteran has peptic ulcer 
disease and UGI (upper gastrointestinal) bleeding by history 
in September 1997.  Records showed complaints of a "nervous 
stomach" sensation but detailed that the veteran denied 
symptoms including difficulty swallowing, abdominal pain, 
constipation, and black tarry stools.  VA outpatient 
treatment records dated in March and July 2004 showed 
treatment for interim hematochezia.  However, in the March 
2004 treatment note, the examiner stated that this was 
"likely due to hemorrhoids".  Additional private or VA 
treatment records are void of any treatment for or diagnosis 
of erosive antral gastritis.  

In a June 2004 VA examination report, the examiner indicated 
he had reviewed the veteran's claims file, discussed the 
veteran's clinical history pertaining to his claimed 
gastritis disability in detail, and examined the veteran.  It 
was noted in the report that the veteran does not currently 
experience constant retrosternal or midepigastric discomfort, 
nausea, vomiting, diarrhea, constipation, melena, or 
hematochezia.  Further, the examiner did not list a current 
diagnosis for any chronic gastrointestinal disability.  

The examiner discussed multiple indications that show the 
veteran does not currently have erosive gastritis, as a 
result of treatment of his service-connected atherosclerotic 
heart disease or otherwise, but opined that the "veteran did 
have erosive antral gastritis as likely as not due to taking 
regular aspirin , as well as, due to Helicobacter pylori" in 
1997.  The examiner stated that, based on "usual behavior", 
it was most likely the gastric erosion had healed within at 
least six weeks of the September 1997 hospitalization if not 
sooner and that the veteran was "probably free of erosive 
gastritis very soon after changing from regular aspirin to 
the enteric-coated aspirin."  The examiner explained, 
however, that "continued erosive gastritis cannot 
categorically be ruled out until VA outpatient clinic visit 
of 02/20/01" due to the absence of certain evidence between 
1997 and that date.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In weighing the competent medical evidence of record 
concerning the claimed relationship between the veteran's 
claimed gastritis disability, his active service, and his 
service-connected heart disease disability, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
erosive antral gastritis.  The Board finds the June 2004 
statements by the VA examiner are entitled to great probative 
value and constitute probative medical evidence to show that 
the veteran does not currently suffer from a claimed 
gastritis disability that is the result of treatment for his 
service-connected disability of arteriosclerotic heart 
disease.  The opinions dated in March and September 1997 from 
a private treatment provider are not inconsistent with the 
June 2004 opinion, but they have less probative value, as the 
1997 statements did not indicate that the private physician 
had reviewed the veteran's service medical records.  In 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected medical opinions as immaterial where there was no 
indication that the physician had reviewed the claimant's 
service medical records or other relevant documents, which 
would have enabled him to form an opinion on service 
connection on an independent basis.  Further, the Board finds 
that none of the medical opinions of record provided 
probative evidence to show that the veteran's claimed stomach 
disability was incurred during active service.       

The Board acknowledges that both the private physician and VA 
examiner medical opinions discuss and identify a relationship 
between ingesting aspirin and the veteran's prior treatment 
for erosive antral gastritis in 1997.  In addition, the Board 
recognizes that aspirin is ingested as a form of treatment 
for heart disease.  However, service connection requires the 
diagnosis of a current, chronic disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In this case, none of the 
competent medical evidence of record shows that the veteran 
currently suffers from a chronic stomach disability as 
secondary to his service-connected heart disease disability.  
Further, the June 2004 VA examiner's statements also indicate 
that veteran's prior residuals of erosive gastritis were 
"most likely" healed within weeks of his September 1997 
hospitalization and were nonexistent after 2001 based on 
findings reported in a February 2001 VA outpatient treatment 
note. 

As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the veteran's claim of entitlement to 
service connection for erosive antral gastritis as secondary 
to service-connected heart disease or due to events incurred 
in service, is not warranted.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002 & Supp. 
2005).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements have been fulfilled concerning the veteran's 
claim for entitlement to service connection for erosive 
antral gastritis as secondary to his service-connected 
residuals of atherosclerotic heart disease.  With regard to 
requirement (1), above, the RO sent the veteran a VCAA notice 
letter in August 2003 and the Appeals Management Center (AMC) 
also sent the veteran a VCAA notice letter in June 2004 which 
informed him of the evidence necessary to establish 
entitlement to direct as well as secondary service 
connection.  With regard to requirements (2) and (3), the 
Board notes that the August 2003 and June 2004 letters also 
notified the veteran of him and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would obtain relevant records from any Federal agency, and 
that it would also make reasonable efforts to help him obtain 
other evidence, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  In the June 2004 letter, the veteran was also 
informed that VA would assist him by providing a medical 
examination or obtaining a medical opinion in order to make a 
decision on his claim.  Finally, with respect to requirement 
(4), the Board notes that, although the letters did not 
explicitly ask the veteran to provide "any evidence in [his] 
possession that pertains to" his claim, he was provided with 
the text of 38 C.F.R. § 3.159, from which the Court took the 
fourth element of notification, in the December 2003 SOC.  
Given the various letters and documents supplied to the 
veteran, it seems untenable that he would have refrained from 
submitting any other relevant evidence he might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, it has relied 
on items other than the formal VCAA notice letters sent to 
the veteran in August 2003 and June 2004.  However, at 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done - irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the August 2003 and June 2004 letters 
were sent to the veteran after the RO's January 1998 and June 
1999 rating decisions that are the basis of this appeal.  In 
this case, the VCAA was enacted in November 2000 after the 
original AOJ adjudication of the claim in 1998.  The Court 
specifically stated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) that an appellant has the right to remand where 
VCAA content-complying notice had not been provided.  
However, the Court recognized that the RO did not err by not 
providing notice of VCAA prior to the RO's decision when, as 
here, the initial AOJ adjudication occurred before the 
enactment of the VCAA.  As discussed above, the content of 
the notice provided to the veteran in the August 2003 and 
June 2004 letters by the RO and AMC fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, in this case, after notice was 
provided, the veteran's claim was readjudicated in a SSOC 
issued in March 2005.  For these reasons, to decide the 
appeal would not be prejudicial error to the veteran in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).     

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument and to respond to 
the August 2003 and June 2004 letters and the December 2003 
and March 2005 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, the December 2003 SSOC 
sent by the RO to the veteran included notice that the 
appellant had a full year to respond to a VCAA notice.  Under 
the Veterans Benefits Act of 2003, it is now permissible for 
VA to adjudicate a claim before the expiration of the 
statutory one-year period provided for response after VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the August 2003 and June 2004 letters as well as 
the December 2003 SOC and March 2005 SSOC.  The Board 
concludes that any defect in the notice requirements of the 
VCAA that may exist in this instance would not be prejudicial 
to the veteran.  

B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the veteran has been informed that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  VA has obtained service medical 
records, a VA examination report, VA outpatient treatment 
records, and private outpatient as well as inpatient 
treatment records.  In this case, the Board concludes that 
sufficient evidence to decide the claim has been obtained and 
that any defect in the development requirements of the VCAA 
that may exist in this instance would not be prejudicial to 
the veteran.

The Board notes that the veteran submitted private treatment 
records in April 2005 that were associated with the claims 
file after the issuance of the March 2005 SSOC.  However, the 
claims file contains a waiver of RO consideration of this  
medical evidence dated in August 2005 as required under 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003).

The Board finds that VA has satisfied the duty to assist the 
veteran with regard to this claim.  In the circumstances of 
this case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claims herein adjudicated.  Therefore, the veteran 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  
  
In this instance, further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claim or substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2004).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2004).


ORDER

Entitlement to service connection for erosive antral 
gastritis secondary to service-connected arteriosclerotic 
cardiovascular disease is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


